DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 09/02/2021.

	
Information Disclosure Statement
IDS submitted on 09/02/2021 has been considered by examiner. A signed and initialed copy is attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: inputter, storage, and controller in claims 1, 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus of a shared storage area for used by a user, an inputter to receive input of identification information of a user, and a controller to add the identification information to folder path information after authentication of the identification information, wherein the folder path information is the information of folder path to the shared storage area. 
The limitation of adding the identification to folder path information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “add” in the context of this claim encompasses the user appends the identification information into a path/directory.  The limitation of authentication of the identification information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “authentication” in the context of this claim encompasses the user evaluates the identification information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using inputter (numeric keypad, buttons), and controller (central processing units) to perform the receiving and adding steps.  The inputter, and the controller in these steps is recited at a high-level of generality (i.e., as a generic inputter, controller performing a generic computer function of receiving, adding) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the inputter, the controller to perform the receiving, and adding steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2-3 recites limitation of the identification information is the login name of the user, the folder path information includes destination information on the shared storage area which has been set in advance. These additional elements do not integrate the judicial exception into a practical application. These additional elements that are not sufficient to amount to significantly more than the judicial exception. 
Claim 4 recites limitation of  identification information is added subordinate to the destination information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “add” in the context of this claim encompasses the user places the identification information into the end of the path/directory.
Claims 5 recites limitation of the folder path information is displayed on the display. This additional element does not integrate the judicial exception into a practical application. This additional element that is not sufficient to amount to significantly more than the judicial exception. 
Claim 6 recites limitation of  receiving an input of the destination information on the shared storage area which is selected by the user when the adding the identification information is disabled, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “add” in the context of this claim encompasses the user places the identification information into the end of the path/directory.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional element – using the controller (central processing units) to perform the receiving step.  The controller in this step is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the controller to perform the receiving step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 recites limitations similar to limitation of claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utoh et al. (US 2021/0014371).
With respect to claim 1, Utoh discloses an information processing apparatus comprising: 
an inputter which receives an input of identification information of a user
(fig. 5, component 26 – Authenticating Unit and para [0110], login, authentication activity and account information which includes a user ID and a password.  Para [0121], The authentication managing unit 17 controls the authentication); 
a storage including a shared storage area to be used by the user
(fig. 5, component 19 – Storage Unit and paragraph [0125]-[0127], a setting specifying the processing method storage unit, the print data storage unit, and the read data storage unit as the reference destination to be referenced when the print workflow and the read workflow are executed); and 
a controller which adds the identification information to folder path information, which is information on a folder path to the shared storage area, according to a result of authentication of the identification information
(fig. 5, component 18, Setting Unit and para [0125]-[0127], The setting unit 18 accepts the input of the account information of the external system 30 a setting specifying the processing method storage unit, the print data storage unit, and the read data storage unit as the reference destination to be referenced when the print workflow and the read workflow are executed.  Fig. 8, component 313 and para[0160], “/store/scan_data/seikyu”, para [0279], authentication is successful or unsuccessful).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Utoh teaches the identification information includes a login name of the user (Fig. 8, component 313 and para [0160],  “/store/scan_data/seikyu”).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Utoh teaches the folder path information includes destination information on the shared storage area which has been set in advance (para [0282], the processing method includes the data storage destination “/kyuka folder and below”).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Utoh teaches the identification information is added subordinate to the destination information (para [0282], the processing method includes the data storage destination “/kyuka folder and below” )..  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Utoh teaches a display which displays the folder path information, wherein the controller displays, when authentication of the user is successful, 38Attorney Docket No.: US85883 the folder path information including the identification information added subordinate to the destination information, on the display (Fig. 8, component 313 and para [0160], “/store/scan_data/seikyu”.  Para [0279], authentication is successful or unsuccessful).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Utoh teaches when the adding of the identification information to destination information is disabled, the controller receives an input of the destination information on the shared storage area selected by the user (para [0160] : “/store/scan_data/seikyu” is set. If a setting is made in the processing method storage destination setting field 312, a setting may not be made in the read data storage destination setting field 313).
With respect to claim 7, Utoh discloses a control method of controlling an information processing apparatus comprising a storage which includes a shared storage area to be used by a user, the method comprising: 
inputting of receiving an input of identification information of the user
(fig. 5, component 26 – Authenticating Unit and para [0110], login, authentication activity and account information which includes a user ID and a password.  Para [0121], The authentication managing unit 17 controls the authentication); and 
controlling of adding the identification information to folder path information, which is information on a folder path to the shared storage area, according to a result of authentication of the identification information
(fig. 5, component 18, Setting Unit and para [0125]-[0127], The setting unit 18 accepts the input of the account information of the external system 30 a setting specifying the processing method storage unit, the print data storage unit, and the read data storage unit as the reference destination to be referenced when the print workflow and the read workflow are executed.  Fig. 8, component 313 and para[0160], “/store/scan_data/seikyu”, para [0279], authentication is successful or unsuccessful).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/27/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162